                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 AKEEM TURNER BEY,

                      Petitioner,

                      v.                           CAUSE NO.: 3:18-CV-907-JD-MGG

 WARDEN,

                     Respondent.

                                    OPINION AND ORDER

       Akeem Turner Bey, a prisoner without a lawyer, filed a habeas corpus petition

challenging a disciplinary hearing (ISP 18-08-0071) where a Disciplinary Hearing

Officer (DHO) found him guilty of battery in violation of Indiana Department of

Correction (IDOC) offense B-212. (ECF 1 at 1; ECF 7-5.) As a result, he was sanctioned

with a loss of phone and commissary privileges, placement in disciplinary restrictive

housing, the loss of 60 days earned credit time, and imposition of a previously

suspended demotion in credit class. (Id.)

       The Fourteenth Amendment guarantees prisoners certain procedural due

process rights in prison disciplinary hearings: (1) advance written notice of the charges;

(2) an opportunity to be heard before an impartial decision-maker; (3) an opportunity to

call witnesses and present documentary evidence in defense, when consistent with

institutional safety and correctional goals; and (4) a written statement by the fact-finder

of evidence relied on and the reasons for the disciplinary action. Wolff v. McDonnell, 418

U.S. 539, 563-73 (1974). To satisfy due process, there must also be “some evidence” in
the record to support the guilty finding. Superintendent, Mass Corr. Inst. v. Hill, 472 U.S.

445, 455 (1985).

       In grounds one and two of his petition, Turner Bey argues that there is no

evidence to support that finding that he is guilty of the charged offense. In the context

of a prison disciplinary hearing, “the relevant question is whether there is any evidence

in the record that could support the conclusion reached by the disciplinary board.” Hill,

472 U.S. at 455-56. “In reviewing a decision for some evidence, courts are not required

to conduct an examination of the entire record, independently assess witness credibility,

or weigh the evidence, but only determine whether the prison disciplinary board’s

decision to revoke good time credits has some factual basis.” McPherson v. McBride, 188

F.3d 784, 786 (7th Cir. 1999) (quotation marks omitted).

              [T]he findings of a prison disciplinary board [need only]
              have the support of some evidence in the record. This is a
              lenient standard, requiring no more than a modicum of
              evidence. Even meager proof will suffice, so long as the
              record is not so devoid of evidence that the findings of the
              disciplinary board were without support or otherwise
              arbitrary. Although some evidence is not much, it still must
              point to the accused’s guilt. It is not our province to assess
              the comparative weight of the evidence underlying the
              disciplinary board’s decision.

Webb v. Anderson, 224 F.3d 649, 652 (7th Cir. 2000) (quotation marks, citations,

parenthesis, and ellipsis omitted).

       Here, the Conduct Report charged Turner Bey as follows:

              On 8-8-18, at approx. 9:54am Offender Turner, Akeem #
              171836 ACH 140 (BM) can be seen following Offender
              Grigsby, Randall #226706 ACH 234 (WM) into ACH 234. At
              approx. 10:00am Offender A. Turner can be seen exiting
              ACH 234 with a mattress and taking it to his cell ACH 140.
              Staff was advised to check on Offender R. Grigsby and
              found him in ACH 234 with bruises, bite marks, and cuts.



                                              2
(ECF 7-1 at 1.) An incident report indicates that Offender Grigsby was escorted to MSU

where he received medical care, and that both offenders were transferred to

disciplinary housing for fighting. Turner Bey was subsequently charged and convicted

of violating IDOC B-212, which prohibits “[c]omitting a battery upon another person.”

(ECF 7-10 at 5.) Turner Bey asked to have Offender Grigsby as a witness at his hearing

(ECF 7-3), but Grigsby refused to provide a statement (ECF 7-7.)

       The DHO had sufficient evidence to find Turner Bey guilty of this offense. Both

the Conduct Report and the Incident Report contained sufficient information to find

Turner Bey guilty. It was not arbitrary for the DHO to conclude that Turner Bey

committed a battery on Offender Grigsby when video evidence shows that he entered

Offender Grigsby’s cell, left only a few minutes later carrying a mattress, and

correctional staff immediately checked on Offender Grigsby and found him to have

injuries sufficiently serious to require medical attention. While Turner Bey denies that

he committed a battery, the DHO was not required to credit his version of events.

McPherson, 188 F.3d at 786 (the court is not “required to conduct an examination of the

entire record, independently assess witness credibility, or weigh the evidence.”).

Furthermore, while Turner Bey argues that circumstantial evidence alone is insufficient

to support a guilty finding, he is mistaken. See Brenneman v. Knight, 297 F. App’x 534,

536 (7th Cir. 2008) (finding prisoner guilty based on circumstantial evidence).

Therefore, the court concludes that the DHO’s finding that Turner Bey was guilty was

neither arbitrary nor unreasonable in light of these facts.




                                             3
       Turner Bey also claims his due process rights were violated because he was

denied an impartial hearing officer. But, Turner Bey asserts only that the DHO was

impartial because he found him guilty without any evidence to support that finding.

The court has already found that there was some evidence to support the finding of

guilt. In the prison disciplinary context, adjudicators are “entitled to a presumption of

honesty and integrity,” and “the constitutional standard for improper bias is high.”

Piggie v. Cotton, 342 F.3d 660, 666 (7th Cir. 2003). Due process prohibits a prison official

who was personally and substantially involved in the underlying incident from acting

as a decision-maker in the case. Id. However, due process is not violated simply

because the hearing officer knew the inmate, presided over a prior disciplinary case, or

had some limited involvement in the event underlying the charge. Id. Turner Bey has

not demonstrated that the DHO was directly or otherwise substantially involved in the

factual events underlying the disciplinary charges or the investigation of the incident.

Id. Because he has not rebutted the presumption that the DHO was acting with honesty

and integrity, the court finds that this ground does not identify a basis for habeas

corpus relief.

       If Turner Bey wants to appeal this order, he does not need a certificate of

appealability because he is challenging a prison disciplinary proceeding. See Evans v.

Circuit Court, 569 F.3d 665, 666 (7th Cir. 2009). However, he may not proceed in forma

pauperis on appeal because pursuant to 28 U.S.C. § 1915(a)(3) an appeal in this case

could not be taken in good faith.




                                              4
      For these reasons, Akeem Turner Bey’s petition for writ of habeas corpus is

DENIED. The clerk is DIRECTED to close the case.

      SO ORDERED on June 27, 2019

                                                  /s/ JON E. DEGUILIO
                                              JUDGE
                                              UNITED STATES DISTRICT COURT




                                          5
